Title: James Monroe to Thomas Jefferson, 28 June 1813
From: Monroe, James
To: Jefferson, Thomas


          
            Dear Sir washington June 28th 1813.
            From the date of my last letter to you the President has been ill of a bilious fever; of that kind called the remittent. It has perhaps never left him, even for an hour, and occasionally the simptoms have been unfavorable. This is I think the
			 15th day. Elzey of this place, & Shoaff of Annapolis, with Dr Tucker, attend him. They think he will recover. The
			 first mention’d, I have just seen, who
			 reports that he had a good night, & is in a state to take the bark, today which indeed he has done on his best day, for nearly a week. I shall see him before I seal this, & note any change, should there be any, from the above statement.
            The federalists aided by the malcontents have done, and are doing, all the mischief that they can. The nominations to Russia, & Sweden, [the latter made on an intimation, that
			 the crown
			 prince would contribute his good offices to promote peace on fair conditions] they have
			 embarrassed, to
			 the utmost of their power. The active partizans are
			 King, Giles, and [as respects the first nomination]
			 s smith.  
                  Leib 
                  German & Gilman, are habitually in that interest, active, but useful to their party by their votes only. The two members from Louisiana, Gailliard, Stone, Anderson, & Bledsoe, are added to that corps, on those questions. They have carried a vote 20. to 14. that the appointment of Mr Gallatin to the Russian mission, is incompatable, with his station in the treasury,
			 & appointed a committee, to communicate the resolution to the President. They have appointed another committee to confer with him on the nomination to Sweden. The object is to usup 
                  usurp the Executive power in the hands of a faction in the Senate. To this, several mention’d, are not parties, particularly the four
			 last. A committee of the Senate ought to confer with a
			 committee
			 of the President, that is, a head of a dept, and not with the ch: majestrate, for in the latter case a committee of that house is equal to the Executive. To break the measure, & relieve the President from the pressure, at a time when so little able to bear it, indeed when no pressure whatever should be made on him, I wrote the committee on the nomination to sweden, that I was instructed by him to meet them, to give all the information they might desire, of the Executive. 
                  , on the subject They declind the interview. I had intended to pursue the same course respecting the other nomination, it had I succeeded in this. Failing, I have declined it. The result is withheld from the  President.
			 These men have begun, to make calculations, & to plans, founded on the  
                  presum’d deaths of the President & Vice President, & it has been suggested to me that Giles, is thought of to take the place of President of the senate, as soon as the Vice President 
                  may with draw 
                  with draws.
            Genl Dearborne is dangerously ill, & Genl Lewis, doing little. Hampton has gone on,  to  that quarter, but I fear on an inactive st command. Genl Wilkinson is expected soon, but I do not know what station will be assignd him. The idea of a comr in ch: is in circulation, proceeding from the war dept, as I have reason to believe. If so, it will probably, take a more decisive form, when things are prepard for it.
			 A security for his the Secry’s advancment to that station, is I presume the preparation desird.
            Your friendJas Monroe
          
          
            I have seen the President & found him in the state represented by Dr Elzey.
          
        